     Case 2:20-cv-00502-ECM-SRW Document 1 Filed 07/16/20 Page 1 of 5




                 IN: THE UNITED STATES DISTRICT COURT FORTWCETW 7
                                                                )
                      THE MIDDLE DISTRICT OF ALABAMA

       120,Crw) //044r) NQC011                              MO. SUL 1b P 12: 140
Full name and prison nUmber          )                                   TT. CLK
Of Plaintiff(s)                      )
                                     )                                        A
v.                                   )    CIVIL ACTION NO.     2:20-cv-502-ECM-SRW
                                     )    (To be supplied by Clerk o
                gneilytird           )     U.S. District Court)
                                     )
                                     )
                                     )
                                     )
                                     )
                                     )
                                     )
                                     )
Name of person(s) who violated       )
Your constitutional rights.          )
(List the names of all               )
persons.)

      PREVIOUS LAWSUITS
      A.   Have you begun other lawsuits in state or federal court
           dealing with the same or rilar facts involved in this
           action?   YES ( ) NO ( )

      B.   Have you begun other lawsuits in state or federal 9purt
           relating to your imprisonment? YES ( )      NO  07)

      C.   If your answer to A or B is yes, describe each lawsuit
           in the space below. (If there is more than one lawsuit,
           describe the additional lawsuits on another piece of
           paper, using the same outline.)

           1.     Parties to this previous lawsuit:

                  Plaintiff(s)



                  Defendant(s)



           2.     Court )if federal court, name       the    district;    if
                  state court, name the county)
      Case 2:20-cv-00502-ECM-SRW Document 1 Filed 07/16/20 Page 2 of 5




             3.   Docket number



            4.    Name of judge to whom case was assigned




            5.    Disposition (for example: Was the case dismissed?

                  Was it appealed? Is it still pending?)




            6.    Approximate date of filing lawsuit



            7.    Approximate date of disposition



II.    PLACE OF PRESENT CONFINEMENTL.1015               CON0414/ qa11117



       PLACE OF INSTITUTION WHERE INCIDENT OCCURREDIN/ 6..Wr01-
                                                              6 ,14



III. NAME AND ADDRESSES OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHTS.
                    NAME                         ADDRESS


            1. iZonnit
            2.

            3.

            4.

            5.
            6.



IV.    THE DATE UPON WHICH SAID VIOLATION OCCURRED              '
                                                             y 174 ,X1710
V.     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

       GROUND ONE:       &i
                          'f          G)   (9,   N.
                                                  (11
                                                  ,        _EY. /7

        )16j0166-                 Stk    r*
                                     2
   Case 2:20-cv-00502-ECM-SRW Document 1 Filed 07/16/20 Page 3 of 5




     STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (state as
     best you can the time, place and manner and person invOlved)


   Or)     Ma          743"         o taiiLec   4)edrali

 Wheple     4-1101 .    '
                        in    ply   heoi )
                                         -0     y   /e9s              1714,4,

rYWks     (i-e>   prove_        btA-th      meixi //11.
                                                      ,       atri

cjocel     Cutd-
               ody                       'uxis rd- a 1-Intrzif-- i    IV


way,*                          wg       07- oigers atelue2
                                     0/4,                    -1,411

GROUND TWO:




SUPPORTING FACTS:




GROUND THREE:




SUPPORTING FACTS:
      Case 2:20-cv-00502-ECM-SRW Document 1 Filed 07/16/20 Page 4 of 5




VI.    STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
       MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.


      tAzid- tralsrwacke, C0mp9,2sahreo aera at) cady rdeace,
61( me66,( bil/.5 f6d      ditefier sti,elTtlid and hiai firrd
     rb f'her ;10147et 4)stitcycii-
                                 (  t- -er 1-124,2  frrfAx,


                                           Signature of plaintiff(s)

    I declare under        penalty    of   perjury   that   the   foregoing   is
true and correct.

EXECUTED on     6-c2Z -616
                             (Date)

                     tatog,
             Ipropt,4 osy -23              Signature of plaintiff(s)
         Case 2:20-cv-00502-ECM-SRW Document 1 Filed 07/16/20 Page 5 of 5




                                              0„




egicAe Coorcktow
                    ,?g,3xxsci
                    • Ay                                                                                         SCP'.
                                                                                                                      rs,-VSS PC*.
                                                                                                                                       4
                                                                                                                                          CI
                                                           '17`11:"ifk
                                                                    IT''41r14.---ira.
                                                                                    ,
                                                                                                                                            iA

773 (OkiN ocuA
        31(-16k
                                          dc,f,&-A.:- 02 I P
                                      .c.$41:77;;:i 000090        *ANZIO
                                                                                  "Vjaas                  ,
                                                                                                            g.,
                                                                                                             -.41 141 IF
                                                                                                          n f,%,,
                                                                                                            z
                                                                                                                  ,...,
                                                                                                                             --- .Z''-.2.,-.9
                                                                                                                                  -

                                                                                                                          .,:,/ .---..--,-i5-,,,
                                                                                                                                                          ,/7-„__I
                                                                                                                                                             ____
                                                                                                                                                                   , :,-;-f
                                                                                                                                -,_S-7':'--3.-L-7,-_1-ia-,7p27fire:ivoti.i.

  StAL                                                     g525-:i)L,%44 2020
                                                    MAILED Ft.'614-1,i-P4-0                                                            $ 9rn
                                                                                                                                             'SO°- Ubl. - Li
                                                                                                                                                                           ..i;


                                                                            35749                    '1-' '''-'1.' 0%
                                                                                                                    201
                                                                                                                      0;08525
                                                                                                                          JUL 14 2020
                                                                                                           MAILED FROM ZIP CODE
                                                                                                                                35749




                                 .._Ufi7A-6,5\46 D‘''. \-c& C`cx
                                                             '   11-
                                                   4*- one, cicrK
                                    Dm-cAlucecy)                                     4S-110
                                     MoilfsumUktint                      36104-q013

                                    -746104-40180i                         1111P/111"/"1111111110/111111111111"1111111'11/1"1101"
